Blackburn, Judge,
dissenting.
Although acknowledging the existence of a factual issue as to whether the defendant Odom provided the plaintiffs with the entire termite infestation report at the closing, the majority opinion concludes that the evidence at best authorizes only a finding of negligent performance by the defendant as closing attorney. In my view, however, that factual conflict is sufficient to warrant jury resolution of the fraud claim.
“Fraud may not be presumed but, being in itself subtle, slight circumstances may be sufficient to carry conviction of its existence.” OCGA § 23-2-57. “Rarely, if ever, can a fraudulent intent be shown by direct proof, and . . . slight circumstances are often sufficient to induce belief on the part of the jury that there was fraud between the parties.” Bucher v. Murray, 212 Ga. 259, 260 (91 SE2d 610) (1956).
In the instant case, the plaintiffs’ evidence showed that the defendant gave them only a one-page infestation report at closing, which was contradicted by the defendant’s evidence that the entire three-page report was provided. The parties similarly disputed the extent of the verbal discussion regarding the infestation report that occurred during the closing. Those factual disputes established by the evidence support a reasonable inference that the defendant intentionally concealed the full report for the purpose of closing the sale of the house. For that reason, I would reverse the trial court’s grant of summary judgment for the defendant.
I am authorized to state that Chief Judge Pope, Judge Cooper and Judge Smith join in this dissent.